Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION 
1.	Application 16/725, 065 as a filing date of 12/23/2019.
Continuation Data

This application is a DIV of 15/618,578 filed 06/09/2017 PAT 10550162
15/618,578 is a CON of 14/658,529 filed 03/16/2015 PAT 9677083
14/658,529 is a CON of 12/676,867 10/28/2010 PAT 8980633
12/676,867 is a 371 of PCT/US2008/010446 09/05/2008
PCT/US2008/010446 has PRO 60/935,948 09/07/2007
PCT/US2008/010446 has PRO 60/935,947 09/07/2007

2.	Claims 17-34 are pending and are examined in the present office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

3.	Claims 17-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The rejection includes dependent claims.
	Claim 17 is indefinite for reciting “tripartite GAG motif”, “G-box like element”, “T-rich element” and “GCC-like box element”, wherein the tripartite GAG motif is capable of inducing expression of a polynucleotide.  Applicants have not disclosed the exact bases that constitute the individual elements.
Claim 24 is indefinite in the recitation NtPMT1a gene, NtPMT1b gene, NtPMT2 gene, NtPMT3 gene and NtPMT4 gene.  The sole designation of an amino acid or nucleotide sequence by NtPMT1a gene, NtPMT1b gene, NtPMT2 gene, NtPMT3 gene and NtPMT4 gene is arbitrary and creates ambiguity in the claims.  For example, the amino acid or nucleotide sequence in this application could be designated by some other arbitrary means, or the assignment of said name could be arbitrarily changed to designate a different amino acid or a nucleotide sequence.  If either event occurs, one’s ability to determine the metes and bounds of the claim would be impaired.  See In re Hammack, 427 F .2d 1378, 1382; 166 USPQ 204, 208 (CCPA 1970).  Amendment of the claim to refer to a specific SEQ ID NO would obviate this rejection.
Written Description
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 17-20, 22 and 24-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The claims are drawn to a plant comprising an expression vector comprising a promoter comprising multiple copies of a tripartite GAG motif, where the tripartite GAG motif comprises elements which are included in the written description rejection as specified below: 
1) 	GAG motif comprising a G-box like element, AT-rich element, and a GCC-like box element.  (Claim 17)	
2) 	Encoding a polypeptide [without specifically identifying the encoded polypeptide].  (Claims 24 and 28).  
3) 	Encoding gene involved in production of alkaloid or nicotine.  (Claim 25) 
4) 	Capable of suppressing the expression level of one or more genes involved in a biosynthetic pathway for the production of a flavonoid.  (Claim 30), 
5) 	Any tobacco product of claim 19.  (Claims 31, 32 and 33)
6)	wherein the tripartite GAG motif has at least 95% nucleotide sequence identity to the nucleotide sequence of SEQ ID NO: 1 or has at least 95% nucleotide sequence identity found at nucleotides 7-63 of SEQ ID NO: 1  (claims 20 and 22)
7)	applicants have not disclosed promoters that are inducible by the molecules recited in claims 25 through 34.
The Applicants do not identify essential regions of any of the rejected elements recited  Above.  Applicants have not identified the explicit protein or proteins that are encompassed by the claims.  One of skill in the art would not be be able to identity the claimed plant or plants without further clarification.
The Federal Circuit has recently clarified the application of the written description requirement to inventions in t scroll right he field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  The court goes on to s scroll left ay, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Applicants fail to describe a representative number of polynucleotide sequences encoding any of the polypeptides recited in the claims.  Applicants have not disclosed a representative number of promoters encompassed by the claims.  Applicants only disclose the nucleic acid sequence of SEQ ID NO: 1.  Furthermore, Applicants fail to describe structural features common to members of the claimed genus of polynucleotides.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for the GAG motif, it remains unclear what features identify a GAG motif.  Both the prior art and the specification fail to disclose a correlation between the structure of the claimed sequences and the recited function, i.e capable of inducing expression of a polynucleotide sequence operatively linked to the tripartite GAG motif.  Since the genus of GAG motifs have been not been described by specific structural features, the specification fails to provide an adequate written description to support the breath of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


5.	Claims 17-34 are rejected under pre-AIA  35 U.S.C. 102(b) as being
 anticipated by Timko et al (November 2000, WO 00/67558; listed in IDS).
	The claims are drawn to a plant comprising an expression vector comprising a promoter comprising multiple copies of a tripartite GAG motif, where the tripartite GAG motif comprises the following elements:
1) 	GAG motif comprising a G-box like element, AT-rich element, and a GCC-like box element.  (Claim 17)	
2) 	Encoding a polypeptide [without specifically identifying the encoded polypeptide].  (Claims 24 and 28).  
3) 	Encoding gene involved in production of alkaloid or nicotine.  (Claim 25) 
4) 	Capable of suppressing the expression level of one or more genes involved in a biosynthetic pathway for the production of a flavonoid,..  (Claim 30), 
5) 	Any tobacco product of claim 19.  (Claims 31, 32 and 33)
6)	applicants have not disclosed promoters that are inducible by the molecules recited in claims 25 through 34 and
7)	claims drawn to any percent identity of SEQ ID NO: 1.
Because of the indefiniteness of the claimed elements, as discussed above, the office broadly interprets these elements as comprising any amino acid or nucleotide sequence.
Timko et al disclose a nucleic acid sequence that exhibits 100% sequence identity with applicants SEQ ID NO: 1 (see attached sequence search result).  It is an inherent feature of SEQ ID NO: 1 to be used as a promoter as applicants have claimed.  Timko et al disclose a transgenic plant comprising an expression vector comprising the promoter whose sequence is identical to SEQ ID NO: 1 transformed into a plant (claims and document).  Given the indefiniteness of the claim elements as recited above, and given the 100% sequence identity of SEQ ID NO: 1 with the prior art, the office contends Timko et al anticipate the claimed invention.

6.  	No claims are allowed.  
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART F BAUM whose telephone number is 571-272-0792.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be step obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STUART F BAUM/Primary Examiner, Art Unit 1663